Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the residual characteristics" in claim 1, line 6 and “the basis of the transformed residual blocks” in line 7-8.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 2-10 are rejected based on claim dependency. 
Claim 5 recites the limitation, “the source of the prediction..” in line 23. There is insufficient antecedent basis for this limitation in the claim. 
Claim 8 recites the limitation, “the various transform matrices…” in line 8 and “determine the expression of the transform selection flag…” in line 7-8. There is insufficient antecedent basis for this limitation in the claim. 
Regarding claims 9-10 are rejected based on claim dependency.
Claim 11 recites the limitation, “the transformed residual block” in line 9. There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 12-15 are too rejected based on claim dependency.
Claim 15 recites the limitation, “the transform selection flag” in line 31. There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation, “the transform residual block” in line 13. There is insufficient antecedent basis for this limitation in the claim. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: encoding module and decision module as recited in claim 16; and transform matrix determination module and decoding transform module as recited in claim 17. A review of the specification discloses the corresponding structural support as [0133], “the system apparatus, module or unit illustrated in the above embodiments may be implemented by a computer chip or an entity, or by a product with a certain function.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


35 U.S.C. 101 has been interpreted as imposing three requirements.  First, whoever invents or discovers an eligible invention may obtain only one patent therefor.  MPEP 2104.  This requirement forms the basis for statutory double patenting rejections when two applications claim the same invention (i.e. claim identical subject matter).  Id.  Second, a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  Id.; MPEP 2106.  Third, a claimed invention must be useful or have a utility that is specific, substantial and credible.  MPEP 2104.
The four eligible categories of invention  include: (1) process which is an act, or a series of acts or steps, (2) machine which is an concrete thing, consisting of parts, or of certain devices and combination of devices, (3) manufacture which is an article produced from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery, and (4) composition of matter which is all compositions of two or more substances and all 
Claims 18-19 are rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the broadest reasonable interpretation of the instant claims in light of the specification encompasses transitory signals.  But, transitory signals are not within one of the four statutory categories (i.e. non-statutory subject matter).  See MPEP 2106(I); In re Nuijten, 500 F.3d 1346, 1357 (Fed. Cir. 2007).  However, claims directed toward a non-transitory computer readable medium may qualify as a manufacture and make the claim patent-eligible subject matter.  MPEP 2106(II)(A).  Therefore, amending the claims to recite a “non-transitory computer-readable medium” would resolve this issue.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 11-12, 16-19 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Yang et al., (U.S. Patent No. 9,723,313 B2).
As per claim 1 Yang teaches an encoding transform method (title), comprising: performing transform encoding on a prediction residual  block separately using a plurality of transform matrices, to obtain transform residual block (abstract, fig. 1 el. S101-S102, col. 2 lines 34-40); determining, by a rate-
As per claim 2, Yang teaches the performing transform-encoding on the prediction residual bock separately using the plurality of transform matrices (col. 2 lines 1-11; col. 5 lines 37-38; col.7 lines 49-56) comprises, performing transform-encoding on the prediction residual block using two different transform matrices (col. 9 lines 31-36). 
As per claim 3, Yang teaches wherein the transform matrix or the combination of transform matrices includes a matrix-multiplication-based transform matrix (col. 5 lines 43-45; col. 6 lines 37-40).
As per claim 6, Yang teaches when determining the transform matrix or the combination of transform matrices matching the residual characteristics of the prediction residual block from the plurality of transform matrices by the rate-distortion optimization decision (fig. 1), the decision is made separately for row and column transform (col. 2 lines 2-11; col. 5 lines 37-45; col. 6 lines 16-18).
As per claim 11, Yang teaches a decoding transform method (abstract), comprising: determining a transform matrix or a combination of transform matrices corresponding to the transformed residual block in a bitstream (col. 3 lines 28-31); performing inverse transform on the transformed residual block using the transform matrix or the combination of transform matrices (col. 3 lines 31-34; col. 7 lines 45-48; col. 8 lines 56-58 and fig. 2 el. S202).
As per claim 12, Yang teaches wherein the transform matrix or the combination of transform matrices incudes a matrix-multiplication-based transform matrix (col. 6 lines 38-39).
claim 16, which is the corresponding system of the encoding transform method with the limitations of the encoding transformed method as recited in claim 1, thus the rejection and analysis made for claim 1 also applies here. 
As per claim 17, which is the corresponding decoding transform system of the decoding transform method with the limitations of the decoding transform method as recited in claim 1, thus the rejection and analysis made for claim 11 also applied here. 
As per claim 18, which is the corresponding computer-readable medium with the limitations of the encoding transform method as recited in claim 1. In addition, Yang discloses that all or a part of the steps of the method according to the embodiments of the present invention may be implemented by a program instructing relevant hardware; thus the rejection and analysis made for claim 1 also applied here. 
As per claim 19, which is the corresponding device used for information processing at the user side with the limitations of the encoding transform method as recited in claim 1, thus the rejection and analysis made for claim 1 also applies here for common subject matter. In addition, Yang teaches wherein the device includes a memory for storing computer instructions and a processor for executing program instruction, and the device is triggered to perform the method of claim 1 when the computer program instructions are executed by the processor (col. 24 lines 32-41). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., (U.S. Patent No. 9,72,313 B2) in view of Joshi et al., (U.S. Pub. No. 2012/0177108 A1).
As per claim 4, Yang does not explicitly discloses wherein the transform matrix of the combination of the transform matrices includes a two-dimensional integer transform matrix based on Discrete Cosine Transform Type II. 
However, Joshi teaches wherein the transform matrices includes a two-dimension integer transform matrix based on Discrete Cosine Transform Type II ([0026], [0047]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Joshi with Yang for the benefit of providing improved and efficient code and improved image quality.
claim 13, Yang does not explicitly discloses wherein the transform matrix or the combination of transform matrices includes a two-dimensional integer transform matrix based on Discrete Cosine Transform Type II. 
However, Joshi teaches wherein the transform matrix or the combination of transform matrices include a two-dimensional integer transform matrix based on Discrete Cosine Transform Type II ([0026], [0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Joshi with Yang for the benefit of providing improved and efficient code and improved image quality.

Claim 5, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., (U.S. Patent No. 9,723,313 B2) in view of Lee et al., (U.S. Pub. No. 2020/0162729A1). 
As per claim 5, Yang teaches based on the source of the prediction block, determining the transform matrix or the combination of transform matrices to be used for transform-encoding, wherein the source of the prediction residual block includes intra-prediction (intra-frame prediction; abstract, col. 2 lines 37-39; fig. 1). Yang does not explicitly disclose wherein the source of the prediction residual block includes intra-prediction and inter-prediction. 
However, Lee teaches wherein the source of the prediction residual block incudes intra-prediction and inter-prediction ([0253]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Lee with Yang for the benefit of providing an image encoding/decoding method and apparatus capable of improving image quality and compression efficiency, [0015].
claim 14, Yang teaches the determining the transform matrix or combination of transform matrices corresponding to the transformed residual block in the bitstream (fig. 2), specifically comprises: determining the source of the prediction residual block (abstract, col. 2 lines 37-39; fig 2), and determining a transform matrix or a combination of transform matrices corresponding to the transform residual block in the bitstream based on the source of the prediction residual block, and determining a transform matrix or combination of transform matrices corresponding to the transformed residual block in the bitstream based on the source of the prediction residual block, wherein the source of the prediction residual block intra-prediction (col. 4 lines 2-4; col. 8 lines 2-27; fig. 2). Yang does not explicitly disclose wherein the source of the prediction residual block includes intra-prediction and inter-prediction.  
However, Lee teaches wherein the source of the prediction residual block includes intra-prediction and inter-prediction ([0253]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Lee with Yang for the benefit of providing an image encoding/decoding method and apparatus capable of improving image quality and compression efficiency, [0015].

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., (U.S. Patent No. 9,723,313 B2) in view of Zhang et al., (U.S. Pub. No. 2021/0076043 A1).
As per claim 7, Although Yang teaches when determining the transform matrix or the combination of transform matrices matching the residual characteristics of the prediction residual block from the plurality of transform matrices by the rate-distortion optimization decision (fig. 1), Yang does not explicitly disclose a transform selection flag corresponding to the determined transform matrix or determined combination of transform matrices to the bitstream.

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Zhang with Yang for the benefit of efficiently signaling the appropriate matrix as well as providing video coding with higher coding efficiencies but lower computational complexity, [0150].
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., (U.S. Patent No. 9,723,313 B2) in view of Zhang et al., (U.S. Pub. No. 2021/0076043 A1) and further in view of Puri et al., (U.S. Pub. No. 2020/040296 A1).
As per claim 8, Yang (modified by Zhang) teaches everything as claimed above, see claim 7. Yang does not explicitly disclose when adding a transform selection flag corresponding to the determined transform matrix or determined combination of transform matrices to the bitstream, determine the expression of the transform selection flag based on probabilities of the various transform matrices and/or combinations of transform matrices to be selected. 
However, Puri teaches when adding a transform selection flag corresponding to the determined transform matrix or determined combination of transform matrices to the bitstream, determine the expression of the transform selection flag based on probabilities of the various transform matrices and/or combinations of transform matrices to be selected (table 1-3, [0124]). 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of Puri with Yang (modified by Zhang) for the benefit of efficiently encoding syntax element which identifies the selected transform, [0003].

Allowable Subject Matter
Claims 9-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion                    
                                                                                                                                                                                                                                                                                   Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA PRINCE whose telephone number is (571)270-1821. The examiner can normally be reached Monday-Friday, 6:00 am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                                                                                                                                  /JESSICA M PRINCE/Primary Examiner, Art Unit 2486